DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 3, and 4 are pending in this application.  Claims 2 and 5-26 have been cancelled.  Claims 1, 3, and 4 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed December 17. 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The submitted document is not legible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medo et al (2010/0280115) in view of Barrett-Reis et al (US 6294206).
As to claim 1, Medo et al disclose an enteral human milk cream composition comprising human milk cream derived from pooled human milk (see entire document, especially claims 21-27 and 31).
As to claim 3, Medo et al disclose human skim milk permeate (see paragraph [0055] and Figures 1 and 2).
As to claim 4, Medo et al disclose the use of water (see paragraphs [0055], [0066], claims 6, 23, and 25).
The claims differ as the specific recitation of percent fat and kcal/ml.
Medo et al teach an enteral human milk cream composition comprising human milk cream derived from pooled human milk.  This is the same as claimed.
Barrett-Reis et al disclose a conventional milk fortifier having 1-30 weight percent fat and 1.0 kcal/gm to about 8.5 kcal/gm (see entire document, especially column 6, lines 42-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide 2.5 kcal/ml and about 25% fat as taught by Barret-Reis et al because the components and calories are conventional in milk fortifiers.  It is further noted that Medo et al teach the same composition wherein the amount of fat and the number of kcals would be obvious to that of Medo et al as the same process steps are used and the same final product is obtained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 25, 2021